DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-24 are pending for examination in this application.

Response to Arguments
Following Applicants amendments to the Specification, the objection to the Specification of the previous office action is Withdrawn. 
Following Applicants arguments and amendments, and in light of the 2019 Patent Eligibility guidance, the 101 rejection of the Claims is Maintained.
Applicant’s Argument: Applicant argues the limitations of the claims cannot be performed in the human mind as they are well defined computerized processes.
Examiner’s Response: The Examiner disagrees and points applicant to MPEP 2106.04. Here a claim directed to identifying head shape and applying hair designs, which is a process that can be practically performed in the human mind. This is akin to the claimed limitations in that a 3D model is received (head) and that model is modified by a component (hairstyle). Additionally, with a pencil and paper, one of ordinary skill could draw the outline of a building and see how components such as heaters would be integrated into the building. This shows that the claimed invention can be done both by head and by hand. (MPEP 2106.04) Also the performance of a mental process on a generic computer or in a computer environment is still an abstract idea. Here the computer is merely a tool to perform the mental process. 
Applicant’s Argument: Applicant argues the addressing of claim limitations under Step 2A prong 2 is improper as the claims do not recite an abstract idea.
Examiner’s Response: See response above, where the claims are found to recite an abstract idea.
Applicant’s Argument: Applicant argues the claimed limitations provide a technological improvement to building model technologies and cites paragraphs [0044]-[0046].
Examiner’s Response: The Examiner disagrees and notes that the purported improvement is not reflected in the claim. The claims do not describe how to create models of components without making the model from scratch. As well as what steps are undertaken to complete a BIM faster. Or, how the model can be easily updated. MPEP 2106.04(d)(1) These purported improvements are set forth in a conclusory manner in both the claims and specification without the detail necessary to be apparent to a person of ordinary skill in the art. Therefore, the claimed limitations do not improve the functioning of a computer or improve any other technology or technical field.
Applicant’s Argument: Applicant argues the claims provide several technical improvements for the reasons discussed above and therefore add significantly more to the claims.
Examiner’s Response: See response above, where the claims are found to not improve the functioning of a computer or improve any other technology or technical field which does not amount to significantly more.
Following Applicants arguments and amendments, the 103 rejection of the claims is Maintained. 
Applicant’s Argument: Applicant’s arguments are based on newly amended subject matter.
Examiner’s Response: All arguments are addressed in the 103 rejection of the claims below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-5 and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, it recites the limitation “the component model not being customized to the target component;”, in the amended claims. When reviewing the specification, adequate 

All claims dependent on a 112 rejected base claim are rejected based on their dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. This judicial exception is not integrated into a practical application because the claims lack additional elements or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Step 1: Claims 1-5 and 21-22 are directed to a method, which is a process, which is a statutory category of invention. Claims 6-15 and 23-24are directed to a method, which is a 
Step 2A, Prong 1: Claims 1, 6 and 16 are directed to the abstract idea of generating a building information model, constituting an abstract idea based on Mental Processes which covers concepts performed in the human mind including an observation, evaluation, judgement or opinion, or with the aid of pencil and paper. The limitation of “selecting, by the BIM formation system, a component model associated with the target component, the component model not being customized to the target component;” as drafted, is a process that, under its broadest reasonable interpretation, covers Mental Processes which covers concepts performed in the human mind including an observation, evaluation, judgement or opinion or with the aid of pencil and paper. Additionally the limitation of “inputting, by the BIM formation system, the parameter into the component model to form a representative component model customized to the target component; and” as drafted, is a process that, under its broadest reasonable interpretation, covers Mental Processes which covers concepts performed in the human mind including an observation, evaluation, judgement or opinion or with the aid of pencil and paper. Additionally the limitation of “integrating, by the BIM formation system, the representative component model with the building model to form a component building model;” as drafted, is a process that, under its broadest reasonable interpretation, covers Mental Processes which covers concepts performed in the human mind including an observation, evaluation, judgement or opinion or with the aid of pencil and paper. Additionally in claim 6 the limitation of “providing, by the BIM formation system, a first component model, the first component model having a dimension that is capable of being modified by a first parameter”, as drafted, is a process that, under its broadest reasonable interpretation, covers Mental Processes which covers concepts performed in the human mind including an observation, evaluation, judgement or opinion or with the aid of pencil and paper. Additionally in claim 6 the limitation of “generating, by the BIM formation system, a first representative component model using the first parameter, the first representative component model being customized to the first target component”, as drafted, is a process that, under its broadest reasonable interpretation, covers Mental Processes which covers concepts performed in the human mind including an observation, evaluation, judgement or opinion or with the aid of pencil and paper. Additionally in claim 16 the limitation of “generating, by the BIM formation system, a representative component model using the first component file and the component model, the representative component model being customized to represent the target component;”as drafted, is a process that, under its broadest reasonable interpretation, covers Mental Processes which covers concepts performed in the human mind including an observation, evaluation, judgement or opinion or with the aid of pencil and paper.
Step 2A, Prong 2: The judicial exception is not integrated into a practical application. In particular, claim 1 recites the additional limitations of “receiving, by a BIM formation system, an input from a user, the input having a building model, an indication of a target component and a parameter of the target component;”, “receiving, by the BIM formation system, a building model;”, and in claim 6, “receiving, by the BIM formation system, a selection of the first component model;”, “receiving, by the BIM formation system, the first parameter, the first parameter associated with a first target component;” is mere instructions to implement an abstract idea using a computer, or merely uses the computer as a tool to perform the identified abstract idea. See MPEP (2106.05(f)) A claim to an abstract idea requiring no more than a generic computer to perform generic computer functions does not prove integration into a practical application. The claims further recite the additional element of a building information model (BIM), a 3D model, a 2D image, a component file however these additional elements merely link the use of the judicial exception to a particular technology or field of use. (MPEP 2106.05(h)). Additionally in claim 16, the limitations of “providing, by the BIM formation system, an initial application user interface having a configuration option associated with a component model that is capable of being customized to represent a target component;”, “providing, by the BIM formation system, a configuration user interface in response to receiving a selection of the configuration option, the configuration user interface operable to generate the component model and having a model button associated with the component model;”, “providing, by the BIM formation system, a component file behavior user interface associated with the component model in response to receiving a selection of the model button, the component file behavior user interface having an import button;” merely link the use of the judicial exception to a particular technology or field of use. (MPEP 2106.05(h)).
Step 2B: Claims 1, 6 and 16 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, claim 1 recites the additional limitations of “receiving, by a BIM formation system, an input from a user, the input having a building model, an indication of a target component and a parameter of the target component;”, “receiving, by the BIM formation system, a building model;”, and in claim 6, “receiving, by the BIM formation system, a selection of the first component model;”, “receiving, by the BIM formation system, the first parameter, the first parameter associated with a first target component;” is mere instructions to implement an abstract idea using a computer, or merely uses the computer as a tool to perform the identified abstract idea. See MPEP (2106.05(f)) A claim to an abstract idea requiring no more than a generic computer to perform generic computer functions is not enough to qualify as significantly more when recited in a claim with a judicial exception. Therefore, these limitations are not anything significantly more than the judicial exception. The claims further recite the additional element of a building information model (BIM), a 3D model, a 2D image, a component file however these additional elements merely link the use of the judicial exception to a particular technology or field of use. (MPEP 2106.05(h)). The use of this language is not anything significantly more than the abstract idea, specifically because it is generally linking the use of the judicial exception to a particular field of use. (MPEP 2106.05(h)) Additionally in claim 16, the limitations of “providing, by the BIM formation system, an initial application user interface having a configuration option associated with a component model that is capable of being customized to represent a target component;”, “providing, by the BIM formation system, a configuration user interface in response to receiving a selection of the configuration option, the configuration user interface operable to generate the component model and having a model button associated with the component model;”, “providing, by the BIM formation system, a component file behavior user interface associated with the component model in response to receiving a selection of the model button, the component file behavior user interface having an import button;” 
The dependent claims include the same abstract ideas and mathematical techniques recited as recited in the independent claims, and merely incorporate additional details that narrow the abstract ideas and fail to add significantly more to the claims.
Dependent claim 2 is directed to further limiting the model by inputting data into an equation, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental Process” or alternatively “Mathematical Concept”.
Dependent claim 3 is directed to further limiting the model by assembling a component model, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental Process”.
Dependent claim 4 is directed to further limiting the model parameters, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental Process”.
Dependent claim 5 is directed to further limiting the model by defining the creation of the BIM, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental Process”.
Dependent claim 7 is directed to further limiting the model by defining the creation of a second BIM, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental Process”.
Dependent claim 8 is directed to further limiting the model by defining the contents of the BIM, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental Process”.
Dependent claim 9 is directed to further limiting the model by defining configurations, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental Process”.
Dependent claim 10 is directed to further limiting the model by defining the input data when requested data is unavailable, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental Process”.
Dependent claim 11 is directed to further limiting the model by defining the input data, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental Process”.
Dependent claims 12 and 17 are directed to further limiting the model by defining an assembly tree, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental Process”.
Dependent claims 13 and 18 are directed to further limiting the model by defining component models, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental Process”.
Dependent claims 14 and 19 are directed to further limiting the model by defining component names, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental Process”.
Dependent claims 15 and 20 are directed to further limiting the model by defining component names, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental Process”.
Dependent claims 21, 22, 23 and 24 are directed to further limiting the model by defining component locations, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental Process”.
Accordingly, claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without anything significantly more.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-9, 12-13 and 21-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sidharan et al. USPPN 2017/0115642 (hereinafter “Sidharan”).
Regarding claim 1, Sidharan discloses A method for forming a building information model (BIM), the method comprising: receiving, by a BIM formation system, an input from a user, the input having an indication of a target component, and a parameter of the target component, receiving, by the BIM formation system, a building model; (Fig. 8 and 10, Paragraph [0018], The method includes receiving a BIM including a plurality of BIM objects in the building model representing building equipment);
selecting, by the BIM formation system, a component model associated with the target component, (Figure 8, [0031], [0032], [0111], Selecting an item via navigation buttons 910 or search box 914 may change the view of building 902 based on the user selection (e.g., to view a selected component, to hide components, etc.));
the component model not being customized to the target component; ([0070], equipment models are used without being put in the required location)
inputting, by the BIM formation system, the parameter into the component model to form a representative component model customized to the target component, ([0031], [0032], [0136], the location and dimensions of the system are inputted into the model)
integrating, by the BIM formation system, the representative component model with the building model to form a component building model, (Figure 8, [0031], [0032], [0096], [0111], [0112] Referring now to FIG. 7, another system 700 for integrating building automation system data with a building information model is shown. System 700 is shown to include many of the same components as system 500. For example, system 700 is shown to include a BAS-BIM integrator 502, an integrated BAS-BIM viewer 504, a BIM database 506, a user interface 508, a BAS network 510, and building equipment 512);
wherein the component model comprises at least one of: a 3D model of the target component, or (Fig. 5, Paragraph [0080], [0084], The BAS-BIM viewer uses the geometric and location information from the BIM to generate 3D representations of physical components and building spaces); or
a 2D image of the target component, (Paragraph [0080], A BIM may replace 2D technical drawings (e.g., plans, elevations, sections, etc.) and may provide significantly more information than traditional 2D drawings).

Regarding claim 4, Sridharan anticipates the method of claim 1. Sridharan discloses wherein the representative component model comprises a first connection point, (Paragraph [0004], [0031], [0032], [0090] BAS includes a BAS-BIM integrator configured to receive BAS points from the BAS network); 
wherein the building model comprises a second connection point, (Figure 1 [0031], [0032], [0085], [0087], BAS-BIM integrator 502 receives a BIM from BIM database 506.  The BIM is uploaded by a user or retrieved from another data source. BAS-BIM integrator 502 may receive BAS points from BAS network 510 (e.g., a BACnet network, a LonWorks network, etc.)); and
wherein integrating the representative component model with the building model comprises connecting the first connection point and the second connection point, (Figure 8, [0011], [0031], [0032], [0096], [0111], [0112], Another implementation of the present disclosure is a system for integrating building automation system (BAS) points with a building information model (BIM). The system includes a BAS-BIM integrator configured to receive BAS points from a BAS network and to integrate the BAS points with a BIM).

Regarding claim 5, Sridharan anticipates the method of claim 1. Sridharan discloses further comprising: receiving, by the BIM formation system, building information associated with the building model, (Figure 8, Paragraph [0080] obtain information about the building and/or the components contained therein); and
integrating the component building model and the building information to form a BIM, (Fig. 5 and 8, Paragraph [0004] The BAS includes a BAS-BIM integrator 502 configured to receive BAS points from the BAS network and to integrate the BAS points with a building information model (BIM).).

Regarding claim 6, Sridharan discloses a method for forming a representative component model using a building information model (BIM) formation system, the representative component model associated with a target component, the method comprising: providing, by the BIM formation system, a first component model, the first component model having a dimension that is capable of being modified by a first parameter, (Paragraph [0034], [0136], provides a graphical 3D representation of the building and the equipment contained therein to a user to manually create or define graphics for various building components as well as dimensions sizes and shapes);
receiving, by the BIM formation system, a selection of the first component model, (Paragraph [0105], receive the BAS points from BAS network 810 via data communications interface 804);
receiving, by the BIM formation system, the first parameter, the first parameter associated with a first target component, (Paragraph [0018], The method includes receiving a BIM including a plurality of BIM objects representing building equipment);
receiving, by the BIM formation system, a building model, (Paragraph [0130], receiving a building information model (BIM) (step 1902)); and
integrating, by the BIM formation system, the first representative component model into the building model to form a first BIM, (Paragraph [0004], The BAS includes a BAS-BIM integrator configured to receive BAS points from the BAS network and to integrate the BAS points with a building information model (BIM).).
generating, by the BIM formation system, a first representative component model using the first parameter the first representative component model being customized to the first target component, (Figures 1, 5, 8-10, [0032], [0033], [0100]-[0105], [0136], [0143], [0179], the BIM model is created with component systems to the correct dimensions and location).

Regarding claim 7, Sridharan anticipates the method of claim 6. Sridharan discloses receiving, by the BIM formation system, a second parameter associated with a second target component different from the first target component (Figures 1, 8-10, [0031], [0032], [0035], [0074], [0111], [0112], [0136], components of the HVAC system are put in the building for the HVAC and electrical systems)
generating, by the BIM formation system, a second representative component model using the second parameter, (Figures 1, 8-10, [0031], [0032], [0035], [0074], [0111], [0112], [0136], Different portions of the components of the electrical and HVAC systems are put in the building)
integrating, by the BIM formation system, the second representative component model into the building model to form a second BIM; (Figures 1, 6, 8-10, [0031], [0032], [0035], [0074], [0111], [0112], [0136], a building model is updated based on the placement of component points)
wherein the dimension is capable of being modified by the second parameter. (Paragraph [0034], [0136], dimensions can be modified)

Regarding claim 8, Sridharan anticipates the method of claim 6. Sridharan discloses further comprising: providing, by the BIM formation system, a second component model, the second component model having a dimension that is capable of being modified by a second parameter (Paragraph [0034], [0136], provides a graphical 3D representation of the building and the equipment contained therein to a user to manually create or define graphics for various building components);
receiving, by the BIM formation system, a selection of the second component model, ([0105], receive the BAS points from BAS network 810 via data communications interface 804);
receiving, by the BIM formation system, the second parameter, the second parameter associated with a second target component, ([0018], [0062], [0065]- [0068], The method includes receiving a BIM including a plurality of BIM objects representing building equipment);
generating, by the BIM formation system, a second representative component model using the second parameter (Figures 1, 6, 8-10, [0031], [0032], [0035], [0074], [0111], [0112], [0136], a model with the HVAC and Electrical systems are made).
integrating, by the BIM formation system, the second representative component model into the building model to form the first BIM, (Figure 6, Paragraph [0004], [0031], [0032], [0074], [0111], [0112], The BAS includes a BAS-BIM integrator configured to receive BAS points from the BAS network and to integrate the BAS points with a building information model (BIM).)

Regarding claim 9, Sridharan anticipates the method of claim 6. Sridharan discloses further comprising: providing, by the BIM formation system, an initial application user interface having a configuration option associated with a second component model, (Figures 5 and 6, Paragraph [0010], the integrated BAS-BIM viewer receives a control action via the user 
providing, by the BIM formation system, a configuration user interface in response to receiving a selection of the configuration option, the configuration user interface operable to generate the second component model, (Figures 5, 6 and 8, Paragraph [0066], Enterprise control applications 426 may also or alternatively be configured to provide configuration GUIs for configuring BAS controller 366).

Regarding claim 12, Sridharan anticipates the method of claim 9. Sridharan discloses providing, by the BIM formation system, a component file assembly user interface associated with the second component model in response to receiving a selection of a component file assembly button provided on the configuration user interface;(Figure 6, 8, 18, [0008], [0015], [0088], [0093], [0127], components are chosen in the user interface)
providing, by the BIM formation system, a component file assembly tree associated with the second component model, the component file assembly tree including: ;(Figure 6, 8, 18, [0008], [0015], [0088], [0093], [0127], a component file tree is created with all components)
a component file base assembly entry associated with a first component file; (Figure 6, 8, 18, [0008], [0015], [0088], [0093], [0127], a component file tree is created with all components)
a first component file assembly entry associated with a second component file configured to be assembled with the first component file; and (Figure 6, 8, 18, [0008], [0015], [0088], [0093], [0127], a component file tree is created with all components)
a second component file assembly entry associated with a third component file configured to be assembled with the first component file; and (Figure 6, 8, 18, [0008], [0015], [0088], [0093], [0127], a component file tree is created with all components)
facilitating, by the BIM formation system, rearrangement of the first component file assembly entry and the second component file assembly entry within the component file assembly tree. (Figure 6, 8, 18, [0008], [0015], [0088], [0093], [0127], components can be rearranged by dragging and dropping)

Regarding claim 13, Sridharan anticipates the method of claim 12. Sridharan discloses wherein the component file assembly tree dictates an order in which the first component file, the second component file, and the third component file are assembled to form the second component model; (Figure 1, 6, 8, 18, [0008], [0015], [0035], [0088], [0093], [0127], an assembly tree is created for each component)
wherein the first component file is assembled to the second component file, and then the first component file and the second component file are assembled to the third component file when the second component file is located between the first component file and the third component file; and (Figure 1, 6, 8, 18, [0008], [0015], [0035], [0088], [0093], [0127], each assembly is assembled for its intended system)
wherein the first component file is assembled to the third component file, and then the first component file and the third component file are assembled to the second component file when the third component file is located between the first component file and the second component file. (Figure 1, 6, 8, 18, [0008], [0015], [0035], [0088], [0093], [0127], files are located between eachother)

Regarding claim 21, Sridharan anticipates the method of claim 1. Sridharan discloses wherein the parameter comprises an indication of a location of the target component in the building model. ([0031]-[0033], [0081], the locations of the components is put in the building model)

Regarding claim 22, Sridharan anticipates the method of claim 21. Sridharan discloses wherein integrating, by the BIM formation system, the representative component model with the building model comprises locating the representative component model at the location within the building model (Figures 5, 6 and 8, [0031]-[0033], [0081], The components are mapped at their respective locations)

In regards to claim 23, it is the method embodiment of claim 21 with similar limitations to claim 21, and is such rejected using the same reasoning found in claim 21.

In regards to claim 24, it is the method embodiment of claim 22 with similar limitations to claim 22, and is such rejected using the same reasoning found in claim 22.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Sridharan in view of Shneidor USPPN 2010/0053156.

Regarding claim 2, Sridharan anticipates the method of claim 1. Sridharan discloses wherein the parameter comprises a dimension of the target component, ([0136], dimensions of the components are changed)
wherein inputting the parameter into the component model comprises inputting the dimension … (Fig. 4, Paragraph [0068], [0136] The inputs include dimension).
Sridharan does not explicitly teach at least one parametric equation associated with the component model.
Shneidor teaches at least one parametric equation associated with the component model. ([0004]-[0006], parametric dependencies between objects are created and are put into equations)


Regarding claim 3, Sridharan anticipates the method of claim 1. Sridharan discloses selecting, by the BIM formation system, a first component file; ([0031], [0032], [0035], [0039], [0111], [0112], the heater is a part of the HVAC system)
selecting, by the BIM formation system, a second component file; ([0031], [0032], [0035], [0039], [0111], [0112], the chiller is a part of the HVAC system)
assembling, by the BIM formation system, the first component file and the second component file into a part model; and ([0031], [0032], [0035], [0039], [0111], [0112], the HVAC system is assembled with the heater and chiller)
assembling, by the BIM formation system, the component model from the part model; (Figures 1, 5, 6, 8-10, [0031], [0032], [0035], [0039], [0111], [0112], the bim is created with the hvac system containing the heater and chiller)
Sridharan does not explicitly teach wherein the first component file, the second component file, the part model, and the component model are each defined by at least one parametric equation.
 wherein the first component file, the second component file, the part model, and the component model are each defined by at least one parametric equation. ([0004]-[0006], parametric dependencies between objects are created and are put into equations that define them)

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sridharan in view of Seo et al. USPPN 2016/097556.
Regarding claim 10, Sridharan anticipates the method of claim 9. Sridharan discloses receiving, by the BIM formation system, a second parameter associated with a second target component different from the first target component; and ([0018], [0031], [0032], [0035], [0062], [0065]- [0068], The method includes receiving a BIM including a plurality of BIM objects representing building equipment of each system)
Sridharan does not explicitly teach determining that the second component model is unavailable; wherein the initial application user interface is provided by the BIM formation system in response to determining that the second component model is unavailable; and wherein the second component model is associated with the second target component.
Seo teaches determining that the second component model is unavailable; ([0070], [0071], the system determines the power consumption of the component is not available)
wherein the initial application user interface is provided by the BIM formation system in response to determining that the second component model is unavailable; and ([0026], [0035], [0070], [0071], Figure 1, the power consumption is displayed from the previous month)
wherein the second component model is associated with the second target component. ([0070], [0071], the pervious month power consumption is associated with the component)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Sridharan with Seo as the references deal with BIMs, in order to implement a system that takes into account an unavailable parameter and an alternative. Seo would modify Sridharan by including an unavailable parameter and an alternative. The benefit of doing so is by predicting the power consumption according to power consumption factors influencing the power consumption, various factors are reflected to the management of power consumption and the accuracy and reliability in deciding a normal or abnormal operating state can be improved. (Seo [0093])

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sridharan in view of BIMOne “Import/Export Excel”.
Regarding claim 11, Sridharan anticipates the method of claim 9. Sridharan discloses.further comprising: providing, by the BIM formation system, a component file behavior user interface associated with the second component model in response to receiving a selection of a model button provided on the configuration user interface, (Figures 5, 6, 8 and 18 [0127], Referring now to FIG. 18, a point mapping interface 1800 is shown, according to an exemplary embodiment. Interface 1800 may be generated by integrated BAS-BIM integrator 502 to map BAS points to BIM objects. Interface 1800 may allow a user to identify a BIM or upload a BIM (e.g., by selecting upload button 1806), and Paragraph [0084], 
However, Sridharan does not specifically teach importing, by the BIM formation system, a component file associated with the second component model in response to receiving a selection of an import button provided on the component file behavior user interface.
BIMOne teaches importing, by the BIM formation system, a component file associated with the second component model in response to receiving a selection of an import button provided on the component file behavior user interface, (Page 4-6, component files are imported from excel by clicking the import button).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sridharan to incorporate the teachings of BIMOne by importing, by the BIM formation system, a component file associated with the second component model in response to receiving a selection of an import button provided on the component file behavior user interface. Doing so enables a data management process by delegating tasks related to the model to team members that don’t use the model. (BIMOne, Page 2 Description).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sridharan in view of BIMOne and in further view of Shneidor.
Regarding claim 16, Sridharan teaches a method for generating a representative component model using a building information model (BIM) formation system, the method comprising: providing, by the BIM formation system, an initial application user interface having a configuration option associated with a component model, (Paragraph [0010], [0034], [0136] the integrated BAS-BIM viewer receives a control action via the user interface and uses the control action to generate a control signal for the building equipment, it is capable of being modified);
providing, by the BIM formation system, a configuration user interface in response to receiving a selection of the configuration option, the configuration user interface operable to generate the component model and having a model button associated with the component model, (Paragraph [0066], Enterprise control applications 426 may also or alternatively be configured to provide configuration GUIs for configuring BAS controller 366);
providing, by the BIM formation system, a component file behavior user interface associated with the component model in response to receiving a selection of the model button, the component file behavior user interface having an import button, (Paragraph [0127], Referring now to FIG. 18, a point mapping interface 1800 is shown, according to an exemplary embodiment. Interface 1800 may be generated by integrated BAS-BIM integrator 502 to map BAS points to BIM objects. Interface 1800 may allow a user to identify a BIM or upload a BIM (e.g., by selecting upload button 1806), and Paragraph [0084], the BAS-BIM viewer functions as a user interface for monitoring and controlling the various systems and devices represented in the integrated BIM);
generating, by the BIM formation system, a representative component model using the first component file, and the component model, the representative component model being customized to represent the target component; (Paragraph [0090], [0136] generate a 3D graphical representation of the building and the components contained therein);
However, Sridharan does not specifically teach importing, by the BIM formation system, a first component file associated with the component model in response to receiving a selection of the import button.
BIMONE teaches importing, by the BIM formation system, a first component file associated with the component model in response to receiving a selection of the import button, (Page 4-6, component files are imported from excel by clicking the import button).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sridharan to incorporate the teachings of BIMOne by importing, by the BIM formation system, a component file associated with the second component model in response to receiving a selection of an import button provided on the component file behavior user interface. Doing so enables a data management process by delegating tasks related to the model to team members that don’t use the model. (BIMOne, Page 2 Description).
The combination of Sridharan and BIMOne does not explicitly teach wherein the component model comprises at least one parametric equation, 
Shneidor teaches wherein the component model comprises at least one parametric equation, ([0004]-[0006], parametric dependencies between objects are created and are put into equations)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Sridharan and BIMOne with Shneidor as the references deal 

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sridharan in BIMOne in view of Shneidor and in further view of Bumbalough et al. (U.S. Publication No. 2016/0210377 A1), hereinafter Bumbalough.

40.	Regarding claim 17, Sridharan BIMOne and Shneidor discloses the method of claim 16. However, Sridharan BIMOne and Shneidor does not specifically teach providing a component file assembly user interface associated with the second component model, providing a component file assembly tree associated with the second component model and facilitating rearrangement of the first component file assembly entry and the second component file assembly entry within the component file assembly tree.
Bumbalough teaches further comprising: providing, by the BIM formation system, a component file assembly user interface associated with the component model in response to receiving a selection of a component file assembly button provided on the configuration user interface, (Bumbalough, Paragraph [0051], An option selector 64 may provide interface 84 with instructions regarding presentation of a user interface for selecting the options for the master building information model 60);
providing, by the BIM formation system, a component file assembly tree associated with the component model, the component file assembly tree including, (Bumbalough, Paragraph [0007], provide a method executable by a processor including: receiving an indication of a hierarchical structure):
a component file base assembly entry, (Bumbalough, Paragraph [0006], one or more application-specific computer-numerically-controlled files may be derived for manufacturing one or more components of the building information model);
a first component file assembly entry, (Bumbalough, Paragraph [0008], in response to a first option from a first one of the two or more arrays of cells being selected); and
a second component file assembly entry, (Bumbalough, Paragraph [0008], a second option from a second one of the two or more arrays of cells being selected); and
facilitating, by the BIM formation system, rearrangement of the first component file assembly entry and the second component file assembly entry within the component file assembly tree, (Bumbalough, Paragraph [0008], generate an assembled three-dimensional building information model of a building including the first option and the second option. Models are generated for the assembled three-dimensional BIM in response to the first option and the second option being selected);
wherein one of the component file base assembly entry, the first component file assembly entry, or the second component file assembly entry corresponds to the first component file, (Bumbalough, Paragraph [0009], generating an assembled three-dimensional 
wherein the others of the component file base assembly entry, the first component file assembly entry, or the second component file assembly entry correspond to a second component file and a third component file, (Bumbalough, Paragraph [0009], generating an assembled three-dimensional building information model of a building including the third option and the second option, and generating a revised version of the at least one of a plumbing model, an electrical model, or ductwork model. The building plan options presented in the two or more arrays of cells may be determined in response to building options previously selected).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Sridharan BIMOne and Shneidor to incorporate the teachings of Bumbalough by providing a component file assembly user interface associated with the second component model, providing a component file assembly tree associated with the second component model and facilitating rearrangement of the first component file assembly entry and the second component file assembly entry within the component file assembly tree. Doing so provide accurately modeled 3D geometry in the form of BIM elements 62 and option selection instruction strings 66, (Bumbalough, Paragraph [0051]).

 18, Sridharan, BIMOne, Shneidor and Bumbalough discloses the method of claim 17, Sidharan teaches wherein the first component file is assembled to the second component file, and then the first component file and the second component file are assembled to the third component file when the second component file is located between the first component file and the third component file; (Paragraph [0036], HVAC system 100 is shown to include a chiller 102, a boiler 104, and a rooftop air handling unit (AHU) 106. The files from these components are placed together in or around building with the working fluid from chiller 102 and/or boiler 104 may be transported to AHU 106 via piping 108); and
wherein the first component file is assembled to the third component file, and then the first component file and the third component file are assembled to the second component file when the third component file is located between the first component file and the second component file, (Paragraph [0037], AHU is connected to the boiler and chiller with their files. The working fluid may then return to chiller 102 or boiler 104 via piping 110).
However, the combination of Sridharan, BIMOne and Shneidor does not specifically teach wherein the component file assembly tree dictates an order in which the first component file, the second component file, and the third component file are assembled to form the second component model.
Bumbalough teaches wherein the component file assembly tree dictates an order in which the first component file, the second component file, and the third component file are assembled to form the component model, (Bumbalough, Paragraph [0009], in response to a third option from the first one of the two or more arrays being selected, methods may include generating an assembled three-dimensional building information model).
.

42.	Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sridharan in view of Imhof et al. (U.S. Publication No. 2005/0289467 A1), hereinafter Imhof.

43.	Regarding claim 14, Sridharan anticipates the method of claim 12. However, Sridharan does not specifically teach further comprising providing, by the BIM formation system, a parent component name and a child component name on the component file assembly user interface in response to receiving a selection of the first component file assembly entry or the second component file assembly entry; wherein the parent component name is associated with the component file base assembly entry; and wherein the child component name is associated with the first component file assembly entry or the second component file assembly entry.
Imhof teaches further comprising providing, by the BIM formation system, a parent component name and a child component name on the component file assembly user interface in response to receiving a selection of the first component file assembly entry or the second component file assembly entry, (Imhof, Abstract, at least one building space object includes a reference to at least one of the group consisting of a parent building space object and a child building space object);
wherein the parent component name is associated with the component file base assembly entry, (Imhof, Paragraph [0087], The parent object field 614 of the room space object 302 identifies an architectural parent object 301, which corresponds to the building zone 100 in which the room space 302 is located, a supply air inlet parent object 320, which corresponds to air inlet 122, and an exhaust air outlet parent object 360, which corresponds to the exhaust outlet shaft 160); and
wherein the child component name is associated with the first component file assembly entry or the second component file assembly entry, (Imhof, Paragraph [0087], The child field 612 has an array of values identifying an architectural child object 302a, which corresponds to the window structure 102a, a sensor child object 326, which corresponds to the temperature sensor 126, and no actuator child objects).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sridharan to incorporate the teachings of Imhof by comprising providing, by the BIM formation system, a parent component name and a child component name on the component file assembly user interface in response to receiving a selection of the first component file assembly entry or the second component file assembly entry. It is noted that the child objects and parent objects in the fields 612 and 614 of the room 

44.	Regarding claim 15, Sridharan and Imhof discloses the method of claim 14. However, Sridharan does not specifically teach further comprising: providing, by the BIM formation system, a parent constraint name and a child constraint name on the component file assembly user interface in response to receiving a selection of the first component file assembly entry or the second component file assembly entry; wherein the parent constraint name indicates a first constraint associated with the first component file, and between the first component file and the second component file or the third component file; and wherein the child constraint name indicates a second constraint associated with the second component file or the third component file, and between the first component file and the second component file or the third component file.
Imhof teaches further comprising: providing, by the BIM formation system, a parent constraint name and a child constraint name on the component file assembly user interface in response to receiving a selection of the first component file assembly entry or the second component file assembly entry, (Imhof, Paragraph [0067], The diagram of the model shows parent/child relationships between the objects of the model which provide the model with a large range of uses. The relationships allow for aspects that relate or affect a component of the building);
wherein the parent constraint name indicates a first constraint associated with the first component file, and between the first component file and the second component file or the third component file, (Imhof, Paragraph [0069], a parent object is basically defined as an object that either contains, controls or otherwise affects, a child node. For example, the zone object 301 is a parent to the room space objects 302 and 304 because the building zone 101 (corresponding to the object 301) contains the room spaces 102 and 104 (corresponding to the objects 302 and 304). The inlet object 320 is a parent to the room space object 302 because the inlet 120 is the source of cooling and heating air to the room 120, and therefore "affects" room 120); and
wherein the child constraint name indicates a second constraint associated with the second component file or the third component file, and between the first component file and the second component file or the third component file, (Imhof, Paragraph [0081], The data structure for the child field 612 is an array, with each element of the array being an identifier value for child entities of the room space, including architectural, sensor and actuator elements that are located in or affected by the room space. Architectural structures can include cubicles, work spaces or other subdivisions of a room. Because the types of possible child objects for each room space object is predetermined, the child field 612 may have a structure in which the known types of child objects (architectural, sensor and actuator) are arranged in a predetermined configuration in the data structure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sridharan to incorporate the teachings of Imhof by comprising: providing, by the BIM formation system, a parent constraint name and a child constraint name on the component file assembly user interface in response to receiving a selection of the first component file assembly entry or the second component file assembly .

45.	Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sridharan in view of BIMOne, in view of Shneidor, in view of Bumbalough in view of Imhof et al. (U.S. Publication No. 2005/0289467 A1), hereinafter Imhof.
Regarding claim 19, Sridharan, BIMOne, Shneidor and Bumbalough teach the method of claim 17. However, Sridharan, BIMOne, Shneidor and Bumbalough does not specifically teach further comprising providing, by the BIM formation system, a parent component name and a child component name on the component file assembly user interface in response to receiving a selection of the first component file assembly entry or the second component file assembly entry; wherein the parent component name is associated with the component file base assembly entry; and wherein the child component name is associated with the first component file assembly entry or the second component file assembly entry.
Imhof teaches further comprising providing, by the BIM formation system, a parent component name and a child component name on the component file assembly user interface in response to receiving a selection of the first component file assembly entry or the second component file assembly entry, (Imhof, Abstract, at least one building space object includes a reference to at least one of the group consisting of a parent building space object and a child building space object);
wherein the parent component name is associated with the component file base assembly entry, (Imhof, Paragraph [0087], The parent object field 614 of the room space object 
wherein the child component name is associated with the first component file assembly entry or the second component file assembly entry, (Imhof, Paragraph [0087], The child field 612 has an array of values identifying an architectural child object 302a, which corresponds to the window structure 102a, a sensor child object 326, which corresponds to the temperature sensor 126, and no actuator child objects).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Sridharan, BIMOne, Shneidor and Bumbalough to incorporate the teachings of Imhof by comprising providing, by the BIM formation system, a parent component name and a child component name on the component file assembly user interface in response to receiving a selection of the first component file assembly entry or the second component file assembly entry. It is noted that the child objects and parent objects in the fields 612 and 614 of the room space object 302 correspond to relationships illustrated in FIG. 3 for the room space object 302, (Imhof, Paragraph [0087]).

As to claim 20, Sridharan, BIMOne, Shneidor, Bumbalough and Imhof teach the method of claim 19. However, Sridharan, BIMOne, Shneidor and Bumbalough does not specifically teach further comprising: providing, by the BIM formation system, a parent constraint name and a child constraint name on the component file assembly user interface in response to receiving a selection of the first component file assembly entry or the second component file assembly entry; wherein the parent constraint name indicates a first constraint associated with the first component file, and between the first component file and the second component file or the third component file; and wherein the child constraint name indicates a second constraint associated with the second component file or the third component file, and between the first component file and the second component file or the third component file.
Imhof teaches further comprising: providing, by the BIM formation system, a parent constraint name and a child constraint name on the component file assembly user interface in response to receiving a selection of the first component file assembly entry or the second component file assembly entry, (Imhof, Paragraph [0067], The diagram of the model shows parent/child relationships between the objects of the model which provide the model with a large range of uses. The relationships allow for aspects that relate or affect a component of the building);
wherein the parent constraint name indicates a first constraint associated with the first component file, and between the first component file and the second component file or the third component file, (Imhof, Paragraph [0069], a parent object is basically defined as an object that either contains, controls or otherwise affects, a child node. For example, the zone object 301 is a parent to the room space objects 302 and 304 because the building zone 101 (corresponding to the object 301) contains the room spaces 102 and 104 (corresponding to the objects 302 and 304). The inlet object 320 is a parent to the room space object 302 because the 
wherein the child constraint name indicates a second constraint associated with the second component file or the third component file, and between the first component file and the second component file or the third component file, (Imhof, Paragraph [0081], The data structure for the child field 612 is an array, with each element of the array being an identifier value for child entities of the room space, including architectural, sensor and actuator elements that are located in or affected by the room space. Architectural structures can include cubicles, work spaces or other subdivisions of a room. Because the types of possible child objects for each room space object is predetermined, the child field 612 may have a structure in which the known types of child objects (architectural, sensor and actuator) are arranged in a predetermined configuration in the data structure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Sridharan, BIMOne, Shneidor and Bumbalough to incorporate the teachings of Imhof by comprising: providing, by the BIM formation system, a parent constraint name and a child constraint name on the component file assembly user interface in response to receiving a selection of the first component file assembly entry or the second component file assembly entry. Thus, the parent/child relationships allow for all aspects that relate to or affect a room space, device, or duct, to be accessed in a logical manner, (Imhof, Paragraph [0067]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. “Specifying parametric building object behavior (BOB) for a building information modeling system”: Also teaches the use of a parametric equation to define components in a BIM model.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COCCHI whose telephone number is (469)295-9079. The examiner can normally be reached 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147